     Case: 3:20-cv-00109-GHD-JMV Doc #: 27 Filed: 09/29/20 1 of 1 PageID #: 155




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     OXFORD DIVISION

REBECCA ANN MORGAN                                                                          PLAINTIFF

v.                                                    CIVIL ACTION NO. 3:20-cv-00109-GHD-JMV

DEBRA GILLEY; eta!.                                                                     DEFENDANTS

                   ORDER GRANTING UNOPPOSED MOTION TO TRANSFER

           Presently before the Court is the Plaintiffs motion to transfer this cause to the United States

District Court for the Southern District of Mississippi [22]. The Defendants, who in a previous

filing asserted that the proper venue for the Plaintiffs claims are the Southern Division of the

United States District Court for the Southern District of Mississippi [13], have not opposed the

motion. Upon due consideration, the Court finds that the Plaintiffs motion should be granted and

this matter transferred to the Southern District of Mississippi.

           The Plaintiffs claims relate exclusively to events that allegedly occurred at the United

States Department of Veterans Affairs' Blind Rehabilitation Center in Biloxi, Mississippi [1].

Accordingly, the Court finds that transfer of this matter pursuant to 28 U.S.C. §§ 1404(a) and

1406(a) is appropriate for the convenience of the parties and witnesses, and in the interest of

justice.

           THEREFORE, it is hereby ORDERED that this cause in its entirety is TRANSFERRED

to the Southern Division of the United S~s District Court for the Southern District of Mississippi.

           SO ORDERED, this, the dfdayofSeptember, 2020.




                                                  sEN~D~R~~
